DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants arguments, dated 30 September 2021, have been considered but are not persuasive or moot based on the current grounds of rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0314122 to Kabot et al., hereinafter Kabot (previously cited).
Regarding claim 1, Kabot teaches a system (Fig 1) comprising: a memory storing instructions (para 0045); and a processor communicatively coupled to the memory and configured to execute the instructions (para 0027, 0045) to: perform an excitation spread measurement (para 0009, 0026) by directing a first electrode (any electrode E1-E8, e.g. E1) to generate an electrical pulse (para 0027), the first electrode included in a plurality of electrodes (electrodes E1-E8) disposed on an electrode lead (Fig 
Regarding claim 2, Kabot further teaches wherein the performing of the excitation spread measurement and the determining whether the at least one of the first electrode and the second electrode is located within the cochlea are performed subsequent to the insertion procedure when the distal portion of the electrode lead has been inserted into the cochlea and is stationary with respect to the cochlea (para 0015, 0039; Fig 7).
Regarding claim 3, Kabot further teaches wherein the performing of the excitation spread measurement and the determining whether the at least one of the first electrode and the second electrode is located within the cochlea are performed in real time during the insertion procedure when the distal portion of the electrode lead is being inserted into the cochlea (para 0002, 0036).
Regarding claim 4, Kabot further teaches wherein the processor is further configured to execute the instructions to: provide a user interface for use by a user of the system; and provide, to the user by way of the user interface, information representative of the determination whether the at least one of the first electrode and the second electrode is located within the cochlea (para 0030, 0036).
Regarding claim 5, Kabot further teaches wherein: the excitation spread measurement is included within a sequence of excitation spread measurements performed by the processor (Fig 8), the sequence of excitation spread measurements involving electrodes included in the plurality of electrodes and disposed on the distal portion of the electrode lead (para 0039; electrodes E1-E8); and the processor is further configured to execute the instructions to: determine, based on the sequence of excitation spread measurements (para 0041), whether each of the electrodes disposed on the distal portion of the electrode lead is located within the cochlea (para 0039), and determine, based on the determination of whether each of the electrodes disposed on the distal portion of the electrode lead is located within the cochlea (para 0043), an insertion depth of the electrode lead within the cochlea (para 0025).
Regarding claim 6, Kabot further teaches wherein the processor is further configured to execute the instructions to: provide a user interface for use by a user of the system (para 0030); and provide, to the user by way of the user interface, information representative of the determined insertion depth of the electrode lead within the cochlea (para 0036).
Regarding claim 7, Kabot further teaches wherein the processor is further configured to execute the instructions to: detect, in real time during the insertion procedure while the electrode lead is at the determined insertion depth within the cochlea, an occurrence of an event associated with the insertion procedure (para 0030); and store, in a storage facility associated with the system and in response to the detection of the occurrence of the event, a record representative of the occurrence of the event and the determined insertion depth of the electrode lead within the cochlea (para 0036).
Regarding claim 8, Kabot further teaches wherein the processor is further configured to execute the instructions to use the stored record representative of the occurrence of the event and the determined insertion depth of the electrode lead within the cochlea to facilitate a subsequent insertion procedure of another electrode lead into a cochlea of another patient (para 0030, 0036).
Regarding claim 9, Kabot further teaches wherein: the first electrode is nearest of all the electrodes in the plurality of electrodes to a distal end of the electrode lead (electrode E1); the performing of the excitation spread measurement occurs when the first electrode is located within the cochlea and the ground contact is external to the cochlea (para 0009-0010); and the determining of whether the second electrode is located within the cochlea includes determining whether the detected voltage between the second electrode and the ground contact exceeds a predetermined threshold (para 0026, 0030-0031) configured such that: if the detected voltage between the second electrode and the ground contact exceeds the predetermined threshold, the processor determines that the second electrode is located within the cochlea (para 0041), and if the detected voltage between the second electrode and the ground contact does not exceed the predetermined threshold, the processor determines that the second electrode is not located within the cochlea (para 0041).
Regarding claim 10, Kabot further teaches wherein: the second electrode is nearest of all the electrodes in the plurality of electrodes to a distal end of the electrode lead (electrode E1); the performing of the excitation spread measurement occurs when the second electrode is located within the cochlea and the ground contact is external to the cochlea (para 0009-0010); and the determining whether the first electrode is also located within the cochlea includes determining whether the detected voltage between the second electrode and the ground contact exceeds a predetermined threshold (para 0026, 0030-0031) configured such that: if the detected voltage between the second electrode and the ground contact exceeds the predetermined threshold, the processor determines that the first electrode is located within the cochlea (para 0041), and if the detected voltage between the second electrode and the ground contact does not exceed the predetermined threshold, the processor determines that the first electrode is not located within the cochlea (para 0041).
Regarding claim 12, Kabot teaches a system (Fig 1) comprising: a memory storing instructions (para 0045); and a processor communicatively coupled to the memory and configured to execute the instructions (para 0027, 0045) to: perform, in real time during an insertion procedure (para 0002, 0030) by which a distal portion of an electrode lead is inserted into a cochlea of a patient (para 0002), a sequence of excitation spread measurements involving electrodes disposed on the distal portion of the electrode lead (Fig 8), each excitation spread measurement in the sequence of excitation spread measurements performed by directing a first electrode to generate an electrical pulse (para 0009, 0026), the first electrode included in a plurality of electrodes disposed on the electrode lead that includes the electrodes disposed on the distal portion of the electrode lead (electrodes E1-E8), and, in response to the generation of the electrical pulse by the first electrode, detecting a voltage between two contacts other than the first electrode (para 0009-0010; any of electrodes E1-E8 that is not the first electrode), the two contacts including a second electrode included within the plurality of electrodes and a ground contact serving as a reference  for the voltage detected at the second electrode (para 0009, 0026, 0041; Fig 8); determine, in real time during the insertion procedure and based on the sequence of excitation spread measurements (para 0002, 0030), whether each of the electrodes disposed on the distal portion of the electrode lead is located within the cochlea (para 0039); and determine, in real time during the insertion procedure and based on the determination of whether each of the electrodes disposed on the distal portion of the electrode lead is located within the cochlea (para 0043), an insertion depth of the electrode lead within the cochlea (para 0025).
Regarding claim 13, Kabot further teaches wherein the processor is further configured to execute the instructions to: provide, during the insertion procedure, a user interface for use by a user of the system (para 0030); and provide, in real time during the insertion procedure (para 0030), information representative of the determined insertion depth of the electrode lead within the cochlea to the user by way of the user interface (para 0036).
Regarding claim 14, Kabot further teaches wherein the processor is further configured to execute the instructions to: detect, in real time during the insertion procedure (para 0030) and while the electrode lead is at the determined insertion depth within the cochlea, an occurrence of an event associated with the insertion procedure (para 0038); and store, in a storage facility associated with the system and in response to the detection of the occurrence of the event, a record representative of the occurrence of the event and the determined insertion depth of the electrode lead within the cochlea (para 0039; Fig 7).
Regarding claim 15, Kabot further teaches wherein the processor is further configured to execute the instructions to use the stored record representative of the occurrence of the event and the determined insertion depth of the electrode lead within the cochlea to facilitate a subsequent insertion procedure of another electrode lead into a cochlea of another patient (para 0030, 0036, 0039).
Regarding claim 16, Kabot further teaches wherein: the first electrode is nearest of all the electrodes in the plurality of electrodes to a distal end of the electrode lead (electrode E1); the performing of each excitation spread measurement in the sequence of excitation spread measurements occur when the first electrode is located within the cochlea and the ground contact is external to the cochlea (para 0009-0010); and the determining whether each of the electrodes disposed on the distal portion of the electrode lead is located within the cochlea includes using each of the electrodes disposed on the distal portion of the electrode lead other than the first electrode as the second electrode in one of the excitation spread measurements in the sequence of excitation spread measurements (para 0036-0039; Fig 8), each of the excitation spread measurements including determining whether the second electrode is located within the cochlea based on whether the detected voltage between the second electrode and the ground contact exceeds a predetermined threshold (para 0026, 0030-0031) configured such that: if the detected voltage between the second electrode and the ground contact exceeds the predetermined threshold, the processor determines that the second electrode is located within the cochlea (para 0041), and if the detected voltage between the second electrode and the ground contact does not exceed the predetermined threshold, the processor determines that the second electrode is not located within the cochlea (para 0041).
Regarding claim 17, Kabot further teaches wherein: the second electrode is nearest of all the electrodes in the plurality of electrodes to a distal end of the electrode lead (electrode E1); the performing of each excitation spread measurement in the sequence of excitation spread measurements occur when the second electrode is located within the cochlea and the ground contact is external to the cochlea (para 0009-0010); and the determining whether each of the electrodes disposed on the distal portion of the electrode lead is located within the cochlea by using each of the electrodes disposed on the distal portion of the electrode lead other than the second electrode as the first electrode in one of the excitation spread measurements in the sequence of excitation spread measurements (para 0036-0039; Fig 8), each of the excitation spread measurements including determining whether the first electrode is located within the cochlea based on whether the detected voltage between the second electrode and the ground contact exceeds a predetermined threshold (para 0026, 0030-0031) configured such that if the detected voltage between the second electrode and the ground contact exceeds the predetermined threshold, the processor determines that the first electrode is located within the cochlea (para 0041), and if the detected voltage between the second electrode and the ground contact does not exceed the predetermined threshold, the processor determines that the first electrode is not located within the cochlea (para 0041).
Regarding claim 19, Kabot teaches a method comprising: performing, by an electrode locating system (para 0027) associated with a cochlear implant system (Fig 1), an excitation spread measurement (para 0009, 0026) by directing a first electrode (any of electrodes E1-E8, e.g. E1) to generate an electrical pulse (para 0027), the first electrode included in a plurality of electrodes (electrodes E1-E8) disposed on an electrode lead included within the cochlear implant system (Fig 1, 3-7) and that comprises a proximal portion configured to be coupled with a cochlear implant and a distal portion configured to be inserted into a cochlea of a patient by way of an insertion procedure (Fig 1), and, in response to the generation of the electrical pulse by the first electrode (para 0009, 0026), detecting a voltage between two contacts other than the first electrode, the two contacts including a second electrode included within the plurality of electrodes and a ground contact serving as a reference for the voltage detected at the second electrode (para 0009, 0026, 0041; Fig 8), the second electrode and the reference both distinct from the first electrode (para 0009, 0026); and determine (para 0002, 0030-0031, 0041), by the electrode locating system and based on the excitation spread measurement, whether at least one of the first electrode and the second electrode is located within the cochlea (para 0002, 0030-0031, 0041).
Regarding claim 20, Kabot further teaches wherein: the performing of the excitation spread measurement and the determining of whether the at least one of the first electrode and the second electrode is located within the cochlea are performed in real time (para 0030) during the insertion procedure when the distal portion of the electrode lead is being inserted into the cochlea and is in motion with respect to the cochlea (para 0002, 0036); the excitation spread measurement is included within a sequence of excitation spread measurements performed by the electrode locating system (Fig 8), the sequence of excitation spread measurements involving electrodes included in the plurality of electrodes and disposed on the distal portion of the electrode lead (para 0039: electrodes E1-E8); and the method further comprises determining, by the electrode locating system based on the sequence of excitation spread measurements (para 0041), whether each of the electrodes disposed on the distal portion of the electrode lead is located within the cochlea (para 0039), and determining, by the electrode locating system based on the determining of whether each of the electrodes disposed on the distal portion of the electrode lead is located within the cochlea (para 0043), an insertion depth of the electrode lead within the cochlea (para 0025).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kabot in view of US 2005/0203590 to Zierhofer, hereinafter Zierhofer.
Regarding claim 11, Kabot discloses wherein: the first electrode is a stimulating electrode disposed on the distal portion of the electrode lead and configured to be inserted into the cochlea by way of the insertion procedure (para 0002, 0009-0010); the second electrode is a ground electrode disposed on the proximal portion of the electrode lead and configured to remain external to the cochlea after the distal portion of the electrode lead has been inserted into the cochlea (para 0026); and the determining whether the first electrode is located within the cochlea includes determining whether the detected voltage between the second electrode and the ground contact exceeds a predetermined threshold (para 0030-0031) configured such that: if the detected voltage between the second electrode and the ground contact exceeds the predetermined threshold, the processor determines that the first electrode is located within the cochlea (para 0041), and if the detected voltage between the second electrode and the ground contact does not exceed the predetermined threshold, the processor determines that the first electrode is not located within the cochlea (para 0041).
Kabot does not disclose the ground contact is a case ground of the cochlear implant.
However, Zierhofer teaches the ground contact is a case ground of the cochlear implant (Fig 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system of Kabot wherein the ground contact is a case ground of the cochlear implant, as taught by, Zierhofer, for purpose of simultaneously activating electrodes in a multi-channel electrode array having a monopolar electrode configuration (para 0025).
Regarding claim 18, Kabot further teaches wherein: the first electrode in each excitation spread measurement in the sequence of excitation spread measurements is implemented by a different stimulating electrode (para 0036-0039; Fig 8) disposed on the distal portion of the electrode lead and configured to be inserted into the cochlea by way of the insertion procedure (para 0002, Fig 1); the second electrode in each excitation spread measurement in the sequence of excitation spread measurements is implemented by a ground electrode disposed on the proximal portion of the electrode lead and configured to remain external to the cochlea after the distal portion of the electrode lead has been inserted into the cochlea (para 0009-0010); and the determining whether each of the electrodes disposed on the distal portion of the electrode lead is located within the cochlea includes determining whether the detected voltage between the second electrode and the ground contact exceeds a predetermined threshold (para 0026, 0030-0031) configured such that: if the detected voltage between the second electrode and the ground electrode exceeds the predetermined threshold, the processor determines that the first electrode is located within the cochlea (para 0041), and if the detected voltage between the second electrode and the ground contact does not exceed the predetermined threshold, the processor determines that the first electrode is not located within the cochlea (para 0041).
Kabot does not disclose the ground contact is a case ground of the cochlear implant.
However, Zierhofer teaches the ground contact is a case ground of the cochlear implant (Fig 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system of Kabot wherein the ground contact is a case ground of the cochlear implant, as taught by, Zierhofer, for purpose of simultaneously activating electrodes in a multi-channel electrode array having a monopolar electrode configuration (para 0025).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792